Citation Nr: 1401959	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits for his dependent children, S and J.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Veteran (Appellee) represented by: California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim on behalf of the Veteran's sons, S and J, for an apportionment of the Veteran's disability benefits. 

In June 2012, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the RO in Des Moines, Iowa.  A transcript of that hearing is of record.  In August 2012, the Board remanded this matter for additional development.

For reasons discussed further below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in August 2012 to comply with procedures relating to contested claims by providing the Veteran and his representative a copy of the August 2007 statement of the case (SOC), the content of the appellant's September 2007 substantive appeal, and a copy of the appellant's June 2012 hearing transcript.  It does not appear that any of the foregoing was completed on remand.  Therefore, additional remand is necessary for compliance with the Board's August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the RO/AMC should again request from the Veteran information regarding his net worth, income, and expenses since 2005.  Similarly, the RO/AMC should again request from the appellant information regarding her and J's net worth, income, and expenses for 2007, from S information regarding his net worth, income, expenses, and school status since 2006, and from J information regarding his net worth, income, expenses, and school status since 2008.  While the AMC requested the foregoing information from both the Veteran and appellant in January 2013, no response was received from either.  

Finally, the RO/AMC should contact the Iowa Child Support Recovery Unit for any information regarding payments received by the appellant from the Veteran since January 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the August 2007 SOC, a copy of the appellant's September 2007 substantive appeal (or the content of the substantive appeal), and a copy of the June 2012 hearing transcript.  

2.  Contact the Veteran to request information regarding his net worth, income, and expenses since 2005 (see VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award). 

3.  Contact the appellant to request information regarding her and J's net worth, income, and expenses for 2007 (see VA Form 21-0788).  She should also be requested to obtain from S information regarding his net worth, income, expenses, and school status since 2006, and from J information regarding his net worth, income, expenses, and school status since 2008.  See VA Form 21-0788, VA Form 21-0519C-1, and VA Form 21-674b. 

4.  Contact the Iowa Child Support Recovery Unit for any information regarding payments received by the appellant on behalf of the Veteran since January 2013. 

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto, following the contested claim procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


